Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 07/21/2021 has been made of record and entered.  Claims 5, 8, 13, & 16 have been amended.  Claims 15 & 21-41 have been canceled.  Claim 42 has been added.
	Claims 1-14, 16-20, & 42 are currently pending in this application and under consideration.

Status of Withdrawn Claim(s)
2.	Claims 14 & 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2021.
 
Claim Objections
3.	Claim 8 is objected to because of the following informalities: 
	In line 2, “alkaline earth metal” should be changed to --alkaline-earth metal--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(2)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


	
	Claim(s) 1-13 & 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karpov et al. (US 10,183,276 B2).
	Karpov et al. ‘276 discloses a catalytic material comprising: a refractory metal oxide support which comprises alumina; optionally comprises up to about 30% promoter, stabilizer, or both; rhodium-containing multimetallic nanoparticles and having an average primary particle size of about 1 to about 20 nanometers (See col. 28- col. 30, claims 1-26).  The promoter and the stabilizer is a rare-earth oxide, which is selected from the group consisting of ceria, lanthana, neodymia, galdolinia, yttria, praseodymia, samaria, hafnia, and combinations thereof (See col. 29, claims 22 & 23).  The promoter and stabilizer is an alkaline-earth metal oxide, which is selected from the group consisting of barium, strontium oxide, or combination thereof (See col. 29, claims 24 & 25).  See also entire reference for more details.
	The reference appears to teach a catalytic material having the same PGM nanoparticles and average particle size range as the claimed TWC catalyst composition, thus anticipates the instant claims.
	With respect to the limitation on “a standard deviation (SD) no more than 1 nm” in the instant claim 1, it is inherent and expected that the disclosed catalytic material would have the same standard deviation (SD) value as well since it is the same catalytic material as being claimed. 
	Regarding claim 13, the limitation on “wherein the PGM nanoparticles have an average particle size of less than 40 nm after aging at 950oC for 20 hours” is noted.  It would appear that this is a recitation of a process of making the catalyst composition.  It is considered that since the reference teaches the same PGM nanoparticles having the same average particle size, it would be inherent and expected that the same average particle size would be obtained after aging at the same temperature and time.
	
Response to Applicants’ Arguments
5.	The remarks filed on 07/21/2021 have been fully reviewed and considered, and the arguments are not deemed persuasive because of the following reasons.
	In the remarks, Applicants indicated that an Exhibit A was submitted with the amendment/response, however there is only 1 page of the Exhibit A was received in this application and there is no working examples or comparative data attached.
	Since there is no comparative data provided showing the differences between the standard deviation of the claimed TWC catalyst composition with the catalyst material of the Karpov et al. ‘276 reference, it is considered the rejection made under a 102(a)(2) is still applicable over the instant claims 1-13 & 42.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Conclusion
7.	Claims 1-14, 16-20, & 42 are pending.  Claims 1-13, 16-20, & 42 are rejected.  Claims 14 & 16-20 remain withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
August 16, 2021